Citation Nr: 1108679	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-18 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left shoulder tendinopathy, to include as secondary to service-connected right knee instability.  

2.  Entitlement to an evaluation in excess of 10 percent for right knee instability.

3.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



(CONTINUED ON NEXT PAGE)
ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the May 2008 rating decision also continued a 10 percent evaluation for right knee patellofemoral arthritis.  In his substantive appeal, the Veteran did not indicate that he was appealing that issue.  The RO, however, certified all the above claims as being on appeal and the Veteran's representative submitted argument on those claims to the Board and the Veteran presented testimony on those claims during December 2010 Board hearing.  As the RO has taken actions to indicate to the Veteran that the issues are on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived and that issue remain in appellate status.  Percy v. Shinseki, No. 05-2961 (U.S. Vet. App. Apr. 17, 2009) 

The issue of service connection for left knee instability has been raised by the record in a December 2010 private treatment letter, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for left shoulder tendinopathy, to include as secondary to his service-connected right knee instability.  In a December 2007 informal claim, via a VA Form 21-4138, the Veteran reported that two years ago in 2005, as he walked down a flight of stairs, his right knee gave out on him.  As he started to go over the railing, he used his left arm to catch himself, which pulled in such a way that he began to feel pain and has lost range of motion in his left shoulder since this incident.  

In May 2008, the Veteran was afforded a VA examination for his left shoulder.  The Veteran reiterated the incident, as described above, and noted that in 2005, he underwent a private magnetic resonance imaging (MRI) and was told no pathology was revealed, and he also received one steroid injection in his left shoulder.  The Veteran reported the pain starts in the back of his left shoulder then spreads throughout the left shoulder area and he can no longer lift weights above his shoulder level.  

After conducting the examination, the VA examiner diagnosed the Veteran with left shoulder tendinopathy with decreased left shoulder range of motion.  However, the examiner noted that the issue as to providing an opinion as to whether it is as likely as not that the Veteran's claimed left shoulder disability is secondary to service-connected right knee instability cannot be resolved without resorting to mere speculation.  The examiner explained that the Veteran's post-service employment as a sheriff provides a reasonable assumption that the Veteran actively used both arms, the Veteran admitted to lifting weights for years, the Veteran is currently a fire inspector and climbs stairs and ladders with difficulty due to his right knee disability, and there is medical documentation that the Veteran hurt his right shoulder at the gym in 2003.  Most importantly, the examiner notes there is no medical data regarding the Veteran's baseline left shoulder capabilities or issues prior to 2005 and the claims file did not contain the 2005 private MRI which the Veteran reported revealed no pathology for a left shoulder disorder.  

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  

The Court also recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Furthermore, the Board notes that the claims file includes page one of a November 2005 private treatment record from Dr. Keith Baker, D.O. which indicates that the Veteran was seen in October 2005 to discuss review of MRI results for the Veteran's left shoulder is of record; however, subsequent pages of this treatment record and the actual MRI results are not of record.  Since VA has notice of outstanding private treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In addition, the Veteran should be scheduled for an updated VA examination which addresses the November 2005 MRI, if obtained, and the contended etiological relationship between the claimed left shoulder tendinopathy to his service-connected right knee instability and/or military service without resorting to mere speculation.

The Veteran also contends that an evaluation in excess of 10 percent is warranted for his service-connected right knee instability.

In May 2008, the Veteran was afforded a VA examination for his service-connected right knee instability.  During the examination, the Veteran reported that his right knee condition has worsened in the past twelve months, especially evident when his right knee slides forward during physical exercise causing him to fall.  At night, his right knee cap moves spontaneously, which the Veteran has to put back in place, and he cannot drive for more than two hours because he has to stop and stretch his right leg to alleviate pain.  He is currently on no medication for his right knee instability and in September 2007 he had three injections in his right knee to lubricate the joint.  After conducting the examination, the VA examiner noted the Veteran had, in pertinent part, malalignment, painful movement, and instability of the right knee and tested negative on the McMurray test.  There was no additional range of motion loss due to pain, weakness, fatigue, or lack of incoordination and fatigue following repetitive use.   

Most recently, in a December 2010 private treatment letter, Dr. James Bynum, M.D. the physician noted that the Veteran's current bilateral knee pain symptoms are worsening.  The Veteran has difficulty with prolonged sitting, going up and down stairs, and arising from a seated position, as well as some feelings of instability due to the anterior knee pain particularly on the right.  Dr. Bynum further noted that he currently provides the Veteran conservative care, but if this degree of care fails, then future plans are possible for a surgical intervention as the Veteran's condition seems to be worsening.  The Veteran also testified at a December 2010 personal hearing before the undersigned Veterans Law Judge that he has had increasing problems with his right knee since 2008 and was told by Dr. Bynum that "now its bone-on-bone, where it wasn't from the past years."  The Veteran also noted that the pain increases in severity throughout the day, his knee gives out when he walks, and now he has to use a stationary bicycle for exercise. 

Review of the record indicates that the Veteran's last VA examination for his service-connected right knee instability was in May 2008.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his right knee instability, and a December 2010 private treatment letter and testimony at the December 2010 personal hearing suggest that his disability has worsened.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered 'contemporaneous.'  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

Furthermore, the Board notes the Veteran's December 2010 private treatment letter from Dr. Bynum, as discussed above; however, the private treatment records associated with this letter is absent from the Veteran's claims file.  In this letter, Dr. Bynum reported that the Veteran has been under his care for bilateral knee pain.  At the December 2010 personal hearing, the Veteran also referred to Dr. Bynum as his current orthopedic surgeon.  Since VA has notice of outstanding private treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records.  38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain the necessary authorization from the Veteran to obtain the Veteran's clinical and/or hospitalization records, to include all reports of MRI testing, regarding the left shoulder from Dr. Keith Baker of Laurel Oak Medical Associates in Cape Coral, Florida, from October 2005 to November 2005.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Obtain the necessary authorization from the Veteran to obtain the Veteran's clinical and/or hospitalization records regarding the right knee from Dr. James Bynum, M.D. of A. Kagan Orthopedics & Sports Medicine in Fort Myers, Florida.  All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3.  Obtain all outstanding VA treatment records from the Fort Myers Outpatient Clinic regarding the right knee and left shoulder from April 2008 to the present and associate those records with the claims file.

4.  Next, schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected right knee disability.  Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished.  All pertinent symptomatology and findings should be reported in detail, including range of motion (ROM) testing.  The report should list all subjective complaints and objective findings in detail, including the ROM of the right knee in degrees.  The Veteran's claims file should also be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The examiner should address the extent of functional impairment attributable to any reported pain.  In this regard, the examiner should specifically indicate whether there is any pain and whether there is likely to be additional impairment of the right knee caused by any of the following: (1) pain in use, including during flare-ups; (2) weakened movement; (3) excess fatigability; (4) incoordination.  The examiner should describe whether any existing pain significantly limits functional mobility of the right knee during flare-ups or when repeatedly used.  The examiner should also report whether the Veteran has any recurrent instability or lateral subluxation of the right knee, and if so, should describe whether such instability or subluxation is slight, moderate, or severe in degree.

If it is not feasible to address the functional limitation, this should be stated and discussed in the examination report.  If the Veteran does not have pain or any other factors, that fact should be noted as well.  

5.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his left shoulder tendinopathy.  All necessary tests should be performed and the claims file reviewed.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that left shoulder tendinopathy was caused or aggravated by the Veteran's service-connected right knee instability and/or military service.  If the examiner finds that the left shoulder tendinopathy is aggravated (permanently worsened) by right knee instability, he/she should indicate the degree of disability before it was aggravated and its current degree of disability.  If the left shoulder disorder was not caused or aggravated by right knee instability, the examiner should state so.  A complete rationale should be provided for any opinion(s) expressed.  If the VA examiner concludes that an opinion cannot be offered without resorting to speculation, then he or she should explain why.

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

